Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                     DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2021 has been entered.
                                             Status of the Application
2.  Claims 1-14 are pending under examination. Claims 15-28 and 33-42 were previously withdrawn from further consideration as being drawn to nonelected group. Claims 29-32 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3.  With reference to the rejection of claims under 35 USC 112, first paragraph (written description) and 112, second paragraph, the Applicant’s arguments based on the declaration under 37 CFR 1.132 have been fully considered and found persuasive in-part. With reference to the rejection of claims under 35 USC 112, second paragraph, the declaration cites para 0001 for supporting prevention of non-specific acid polymerization induced by self-priming due to a single stranded nucleic acid contained in the bio sample and paragraph 0002 for supporting non-specific amplification caused by primer partially hybridizing to single stranded nucleic acid for priming The arguments were fully 
        On page 5 of the declaration, Dr. Lee discloses that the claimed invention overcomes non-specific amplification by the primer used in step (3) will be designed for hybridization with the target nucleic acid sequence and the primer does not amplify the non-target nucleic acid. The arguments were fully considered, however, the limitations upon which the arguments depend are not present in the instant claims and the claims as presented do not convey such distinguishing limitations to make the claims definite under 112, second paragraph. In addition, the Applicants arguments based on the cited paragraph 0076 of the instant specification for supporting the limitation’ terminating target and non-target nucleic acids’ has been considered, however, as discussed above, it is not clear how the step (3) could produce amplified target nucleic acid wherein both target and non-target nucleic acid are terminated by the nucleic acid polymerization terminator, because the para 0076 defined terminator as terminating all the nucleic acid fragments and prevents elongation of the terminated fragments. The amendment of clams did not change the scope of the claims because the amendment recites intended result of the method. For all the above the rejection has been maintained.

Claim Rejections - 35 USC § 112
4.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The
specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards
as the invention. Claim 1 step(1) recites ‘thereby terminating the target nucleic acid and
non-target nucleic acids’ and in step (3) recites ‘to produce the amplified nucleic acid in the substantial absence of non-specific amplification’. The meets and bounds of the claims are unclear and indefinite because in the step (1) the 3’-terminal of both target 
                                             Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
         (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
        Claims 1-5, and 7-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jendrisak et al. (US2010/0159526).
    Jendrisak et al. teach a method of claim 1, for preparing and polymerizing a nucleic acid from a nucleic acid sample including target nucleic acid and non-target nucleic acids, wherein the nucleic acid sample is susceptible to non-specific amplification involving competitive nucleic acid polymerization induced by non-specific priming of non-target nucleic acids, the method comprising: 
(1) reacting a reaction mixture comprising the nucleic acid sample, nucleic acid polymerase   an enzyme reaction buffer, and a nucleic acid polymerase terminator 
(2) inactivating eliminating non-reacted free nucleic acid polymerization terminator from the reaction (see entire document, at least para 0246, 0131-0135);
(3) amplifying in a nucleic acid polymerization reaction, nucleic acid from the reaction mixture from which the non-reacted free nucleic acid polymerization terminator has been inactivated or eliminated, to produce an amplified target nucleic acid in the substantial absence of non-specific amplification involving competitive nucleic acid polymerization induced by nonspecific priming of non-target nucleic acids, as a result of the non-target nucleic acids being covalently bound at their 3’ termini by said nucleic acid polymerization terminator (see entire document, at least  para 0247-0251, 0112-0119, 0146-0148; 0229-0231, 0053, 0062; indicating selective synthesis of full length target cDNA from capped RNA and inhibiting uncapped RNAs, relative abundance of full length target cDNA and non-target nucleic acid amplification products are detected by gel electrophoresis). 
          With reference to claims 2-3, 5, 7-8, Jendrisak et al. teach that the nucleic acid polymerization is initiated by priming and said polymerase is a RNA dependent DNA polymerase or DNA polymerase wherein the RNA dependent DNA polymerase is a MMLV or AMV reverse transcriptase and RNA polymerase is a poly(A) polymerase as 
         With reference to claims 4, 14, Jendrisak et al. teach that the nucleic acid in step (1) nucleic acid is purified and eliminating the polymerization terminator is achieved by gel filtration (see entire document, at least para 0246, 0230). 
          With reference to claims 9-11, Jendrisak et al. teach that the nucleic acid polymerization terminator is a nucleic acid-like compound, which is activated as a triphosphate, wherein said compound is a 3’-deoxyadenosine 5-triphosphate (see entire document, at least para 0131-0134, 0230). 
            With reference to claims 12-13, Jendrisak teach that the inactivating terminator is a phosphor-bond hydrolase (E.coli or shrimp alkaline phosphatase) (see at least para 0246, 0133-0135). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jendrisak et al. (US2010/0159526) in view of Lee et al. (US 8,771,665). 
Jendrisak et al. teach a method of claims 1-5 and 7-14 for producing amplified nucleic acid as discussed above. However, Jendrisak et al. did not specifically teach use of NS5 polymerase.

It would have been obvious to one of the ordinary person skilled in the art at the time the invention was made to modify the method taught by Jendrisak et al. with the NS5 polymerase as taught by Lee et al. to improve the method of producing an amplification product. The ordinary person skilled in the art would have been motivated to modify the method of Jendrisak et al. with the NS5 polymerase and have a reasonable expectation of success that the combination would result in an improved specificity of the method because both the references teach producing an amplification product in the presence of a terminator and  modifying the method of Jendrisak et al. with the inclusion of NS5 polymerase as taught by Lee et al. would reduce undesired target amplification because Lee et al. explicitly disclosed inhibition of HCV virus NS5 polymerase in the presence of terminators thereby treating the infection (see at least col. 4, line 11-31) and such a modification of the method to include NS5 polymerase in combination with a polymerase terminator to inhibit non-target amplification is considered obvious over cited prior art. 
                                                Conclusion
No claims are allowable.                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto .gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637